Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Allowable Subject Matter
Claims 1-20 are allowed.  This application is subject to a terminal disclaimer.  Claims 1, 9, and 17 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“populating a first template with the item attribute information associated with the similar item; receiving, at the server system, modified data from the client device; constructing a second template by modifying the first template using the modified data; and generating a listing based on the second template.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) “Color matching for image retrieval” by Babu M. Mehtre et al. (“Mehtre”).  Mehtre generally teaches retrieving an image based on color matching.  However, Mehtre fails to teach or render obvious the limitations identified above.
(ii) US 2008/0133305 A1 to Yates et al. (“Yates”): Yates teaches receiving image data from a client device, the image data depicting an item (paragraph [0053], lines 1-11); comparing the image data to the collection of images depicting the set of items within the image catalog; identifying, using one or more processors, a similar item to the item depicted by the image data from the image catalog based on the image data of the item (paragraph [0053], lines 17-33); retrieving item attributes of the similar item in response to the identifying the similar item based on the image data (paragraph [0053], lines 17-33).  However, Yates fails to teach or render obvious the limitations identified above.
(iii) US 2013/0173421 A1 (“Bandara”): Bandara teaches identifying an item similar to an item in a photograph based on item attributes obtained by an image recognition process (paragraphs [0063]-[0065]).  However, Bandara fails to teach or render obvious the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625